

117 HR 3958 IH: Central Liquidity Facility Enhancement Act
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3958IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Ms. Waters (for herself, Mr. Sherman, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the CARES Act to make certain enhancements to the Central Liquidity Facility permanent.1.Short titleThis Act may be cited as the Central Liquidity Facility Enhancement Act.2.Permanent extension of enhancementsEffective on the date of enactment of the CARES Act—(1)section 4016 of the CARES Act (12 U.S.C. 1795a note) is amended by striking subsection (b); and(2)section 307(a)(4)(A) of the Federal Credit Union Act (12 U.S.C. 1795f(a)(4)(A)) is amended by striking twelve times the subscribed capital stock and surplus of the Facility, provided that, the total face value of such obligations shall not exceed 16 times the subscribed capital stock and surplus of the Facility for the period beginning on the date of enactment of the Coronavirus Economic Stabilization Act of 2020 and ending on December 31, 2021 and inserting 16 times the subscribed capital stock and surplus of the Facility. 